              Case 2:16-cv-01866-JCC Document 173 Filed 11/20/20 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    NORTHWEST ENVIRONMENTAL                             CASE NO. C16-1866-JCC
      ADVOCATES,
10
                                                          MINUTE ORDER
11                           Plaintiff,
              v.
12
      THE U.S. DEPARTMENT OF COMMERCE, et
13    al.,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to extend the stay
19   (Dkt. No. 172). The Court hereby GRANTS the motion and EXTENDS the stay until December
20   15, 2020. The parties must file a motion to govern on or before the expiration of the stay.
21          DATED this 20th day of November 2020.
22
                                                            William M. McCool
23                                                          Clerk of Court

24                                                          s/Paula McNabb
                                                            Deputy Clerk
25

26


     MINUTE ORDER
     C16-1866-JCC
     PAGE - 1
